          Case 1:20-cr-00008-GLR Document 40 Filed 07/02/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *

        v.                                    *      Criminal Case No. GLR-20-08

TREVERRICK ROBINSON                           *

                                            * * *


                            MEMORANDUM AND ORDER


       Pending before the Court is Treverrick Robinson’s (“Defendant”) Motion to Appeal an

Order of Detention pursuant to 18 U.S.C. § 3145(b). ECF No. 30. The Motion is ripe for

disposition. No hearing is necessary. See Local Rule 105.6 (D.Md. 2018). For the foregoing

reasons, the Motion will be denied and the Defendant will remain detained. The District Court

reviews detention decisions de novo. United States v. Stewart, 19 F. App’x 46, 47 (4th Cir. 2001).

       On January 9, 2020, a Federal Grand Jury for the District of Maryland returned an

Indictment charging the Defendant with distribution of controlled substances, in violation of 21

U.S.C. § 841(a)(1), and two counts of a possession of a firearm by a felon in violation of 18 U.S.C.

§ 922(g). ECF No. 1. On January 14, 2020, the Defendant was arrested pursuant to the Indictment.

ECF No. 7. Subsequent to a detention hearing, held on January 16, 2020, United States Magistrate

Judge Thomas DiGirolamo ordered the Defendant detained finding by clear and convincing

evidence that there were no conditions, or combination of conditions, which would reasonably

ensure community safety. ECF No. 13. In reaching this decision, Judge DiGirolamo considered

the nature and circumstances of the offense; the weight of the evidence; the Defendant’s previous

criminal history; as well as the Defendant being on unsupervised probation for a previous

controlled dangerous substance offense at the time of the instant offense. Further, Judge
          Case 1:20-cr-00008-GLR Document 40 Filed 07/02/20 Page 2 of 6



DiGirolamo found that the Defendant had failed to rebut the presumption favoring detention under

§ 3142(e) as to the Defendant’s danger to the community. ECF No. 13.

       On March 31, 2020, the Defendant filed a Motion to Reopen the Detention Hearing,

seeking his release from detention in light of COVID-19, the presence of COVID-19 in the

Department of Corrections (“DOC”), and the failure of the D.C. DOC to adequately implement

measures to prevent the spread of the virus. ECF No. 24. Subsequent to the Motion being fully

briefed, Judge DiGirolamo issued a Memorandum Opinion and Order granting in part and denying

in part the pending Motion. ECF No. 27. Specifically, Judge DiGirolamo granted the Defendant’s

Motion to Reopen the Detention Hearing, but denied his request for relief. ECF No. 27. On May

27, 2020, the Defendant filed the present appeal of the previously-imposed detention order.

       The gravamen of the Defendant’s appeal is that the precautionary measures instituted to

prevent transmission of COVID-19 into the DOC facilities, specifically the D.C. jail, are

insufficient to prevent the spread and placed the Defendant at a high risk of contracting the virus.

The Defendant, in his Motion, cites to transcript exchanges, as well as reports from experts

outlining the conditions within the D.C. facility, as well as a recent Memorandum Opinion in

Banks v. Booth, See Id. No. 20-849 (CKK), ECF No. 100 (D.D.C. June 18, 2020) which granted

in part the Plaintiff’s Amended Motion for Preliminary Injunction relating to the current conditions

of their confinement in the D.C. jail during the pandemic. Defendant argues that these findings

support the conclusion that the Defendant’s continued confinement within the facility is violative

of his constitutional rights and places him at an unreasonably higher risk of contracting the virus,

as well as significant physical injury if this occurs. Further, the Defendant argues when balancing

the other § 3142 Bail Reform Act factors, the weight tips in favor the Defendant’s release versus

continued detention for community safety.

                                                 2
          Case 1:20-cr-00008-GLR Document 40 Filed 07/02/20 Page 3 of 6



        As to the other § 3142 factors, the Defendant argues: (1) he is 21 years old and “has every

reason to abide by the conditions of his release” (ECF No. 30 at p. 11); (2) he has “maintained

strong ties with his family, including his mother, who has offered to serve as a third-party

custodian; (3) the Defendant “eagerly awaits the birth of his daughter at the end of June and the

knowledge of his impending fatherhood has dramatically changed his outlook on life and his

priorities”; and (4) putting his mother at risk by failing to abide by very strict conditions of home

detention.

        As to the nature and circumstances of the offense, Defendant argues there is no allegation

he himself used any firearms and he has no violent convictions. The Defendant acknowledges he

has a conviction for attempted distribution of marijuana which resulted in a Probation Before

Judgment and a 2018 conviction for possession of a handgun in which he received six months in

jail.

        As to the weight of the evidence, Defendant argues that he is not a “well established arms

dealer.” Although it is alleged that the Defendant sold two semi-automatic rifles to an undercover

and confidential informant on two separate occasions.             Based upon the government’s

representations, the Defendant argues, at minimum, he is a low-level drug dealer who facilitated

the sale of firearms.

        Finally, the Defendant indicates that the third-party custodian’s residence is far removed

from the area where the alleged crimes were committed. Further, that the Defendant’s mother

works at home and is in a good position to be an attentive third-party custodian.

        The government opposes the Defendant’s release first arguing that the current COVID-19

pandemic and the response by correctional authorities to conditions in the D.C. jail do not mandate

release. The government points out that the most recent opinion ordering injunctive relief fails to

                                                 3
          Case 1:20-cr-00008-GLR Document 40 Filed 07/02/20 Page 4 of 6



order the release of inmates confined and housed within that facility and that the facility continues

to make efforts to prevent the spread of the virus. The government concedes, however, the

conditions in the facility are far from perfect but even Judge Kollar-Kotelly has acknowledge

conditions are improving.

       As to the other § 3142 factors the government argues the nature and circumstances of the

offense are quite serious. Specifically, on three separate occasions the Defendant sold crack

cocaine to an undercover and confidential informant. On two other separate occasions the

Defendant sold semiautomatic rifles to an undercover and confidential informant. This factor tips

in favor of the government. The distribution of guns and drugs is ravaging the community through

senseless deaths and violence.

       The weight of the evidence also tips in favor of detention. Both the drug transactions and

firearms transactions were recorded on video. As a result, at this preliminary stage, the

governments cases appears strong.

        As to the history and characteristics of the Defendant the government notes that the

defendant has convictions for firearms violations and at least one distribution offense. Further,

and most importantly, the government argues, and the Defendant does not dispute, that the

Defendant was on unsupervised probation at the time he committed the instant offenses. The

Court is very troubled by this proffer and as a result, despite the Defendant’s assurances and

proposed conditions, the Court is persuaded this factor tips in favor of detention.

       Preliminarily, it is undisputed that there is a rebuttable presumption favoring detention

pursuant to 18 U.S.C. § 3142(e). As to Count 1 of the Second Superseding Indictment, the

Defendant faces a minimum mandatory sentence of 10 years and a maximum sentence of life

imprisonment.

                                                 4
          Case 1:20-cr-00008-GLR Document 40 Filed 07/02/20 Page 5 of 6



        The Court next considers the factors set forth in 3142(g). These factors include:

        (1) the nature and circumstances of the offense charged, including whether the
        offense is a crime of violence, a violation of section 1591, a Federal crime of
        terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
        or destructive device;

        (2) the weight of the evidence against the person;

        (3) the history and characteristics of the person, including— (A) the person’s
        character, physical and mental condition, family ties, employment, financial
        resources, length of residence in the community, community ties, past conduct,
        history relating to drug or alcohol abuse, criminal history, and record concerning
        appearance at court proceedings; and (B) whether, at the time of the current offense
        or arrest, the person was on probation, on parole, or on other release pending trial,
        sentencing, appeal, or completion of sentence for an offense under Federal, State,
        or local law; and

        (4) the nature and seriousness of the danger to any person or the community that
        would be posed by the person’s release.

18 U.S.C. § 3142(g).

        The Court has carefully considered the decisions in Banks, analyzing the current conditions in

CTF and the government response to protecting and treating inmates in light of the pandemic. Further,

the Court is aware of the recent injunctive relief ordered to ensure the prison population is protected.1

        Based upon the record before me, and balancing the health risk to the Defendant against other

Bail Reform Act factors in the present case, the rebuttable presumption favoring detention has not been

overcome and the Court finds by clear and convincing evidence, that no condition, or combination

of conditions, would reasonably ensure community safety.




1
  Although Judge Kollar-Kotelly has concluded that the D.C. Department of Corrections must take
additional steps in regard to the COVID-19 pandemic, Judge Kollar-Kotelly has not ordered that all
inmates be released.
                                               5
         Case 1:20-cr-00008-GLR Document 40 Filed 07/02/20 Page 6 of 6



      For the aforementioned reasons, Defendant’s Motion for Review of Detention Order, ECF No.

30, is DENIED.

      SO ORDERED this 2nd day of July 2020.

                                                            /s/
                                                  _____________________________
                                                  George L. Russell, III
                                                  United States District Judge




                                              6
